Title: From George Washington to Major General Nathanael Greene, 8 November 1776
From: Washington, George
To: Greene, Nathanael



Sir
Head Quarters [White Plains] Novr 8. 1776

The late passage of the 3 Vessells up the North River (which we have just received Advice of) is so plain a proof of the inefficacy of all the Obstructions we have thrown into it that I cannot but think it will fully justify a Change in the Disposition which has been made. If we cannot prevent Vessells passing up, and the Enemy are possessed of the surrounding Country, what valuable purpose can it answer to attempt to

hold a post from which the expected Benefit cannot be had—I am therefore inclined to think it will not be prudent to hazard the Men & Stores at Mount Washington, but as you are on the Spot, leave it to you to give such Orders as to evacuating Mount Washington as you judge best, and so far revoking the Order given Colo. Magaw to defend it to the last. The best Accounts obtained from the Enemy assure us of a considerable movement among their Boats last evening, and so far as can be collected from the various sources of Intelligence they must design a Penetration into Jersey, & fall down upon your Post—You will therefore immediately have all the Stores &c. removed, which you do not deem necessary for your defence, and as the Enemy have drawn great relief from the Forage and Provisions they have found in the Country, and which our Tenderness spared, you will do well to prevent their receiving any fresh Supplies there by destroying it, if the Inhabitants will not drive off their Stock and remove the Hay, Grain &c. in time. Experience has shewn that a contrary Conduct is not of the least Advantage to the poor Inhabitants, from whom all their Effects of every kind are taken without distinction, and without the least Satisfaction.
Troops are filing off from hence as fast as our Circumstances and situation will admit, in order to be transported over the River with all Expedition. I am Dr sir Your Obedt Humble Servt

Go: Washington


I need not suggest to you the necessity of giving General Mercer early information of all Circumstances in order that he may move up to your Relief with what Troops he has. A Letter inclosed to General Stevens is left open for your Perusal.

